DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to the original filing of 01/19/2021 and the preliminary amendment of 01/19/2021.

By the amendment, claims 1-50 are canceled. Claims 51-70 are newly added. Claims 51-70 are pending and have been considered below.

By the amendment, the specification has been amended.  The specification amendment has been reviewed and is entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 53-54 and 63-64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 53 and 63, each claim recites the limitation: “wherein the second media asset related to the first media asset appears with greater frequency than the rest of the media assets in the current playlist.” The support for this can be found in the Specification (PGPUB 2021014824 ¶89):
“[0089] FIG. 5A shows an illustrative embodiment of a display screen including a playlist menu in accordance with some embodiments of the disclosure. Following from FIG. 5A, playlist menu 500a may include various options. Option 502a may be a “Thumbs Up” option or “Like” option. When option 502a is selected (e.g., via user input interface 310), control circuitry 304 may cause a presently playing media asset to appear in greater frequency on a playlist. Alternatively, or additionally, when option 502a is selected, control circuitry 304 may cause a media asset that is related to a presently playing media asset to appear in greater frequency on a playlist. Furthermore, when option 502a is selected, control circuitry 304 may cause an advertisement to be displayed (e.g., on display 312) that has a context related to the context of a presently playing media asset.”

The disclosure supports only wherein the second media asset related to the first media asset appears with greater frequency in the current playlist.  There is no support for “with greater frequency than the rest of the media assets in the current playlist.”

Regarding claims 54 and 64, each claim recites the limitation: “wherein the first media asset appears with greater frequency than the rest of the media assets in the current playlist.”  Similar to claims 53 and 63, each of claims 54 and 64 is supported by the Specification (PGPUB 2021014824 ¶89).  The disclosure supports only wherein the first media asset appears with greater frequency in the current playlist.  There is no support for “with greater frequency than the rest of the media assets in the current playlist.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51, 53, 58-61, 63 and 68-70 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,930,316 (‘316). Although the claims at issue are not identical, they are not patentably distinct from each other (see below mapping of limitations).

Instant claim 1 (claim 61 teaches similar limitations)
Claim 1 of ‘316
A method comprising: associating, in storage circuitry, a value with a selectable option, wherein the value is added to a composite value associated with a current playlist each time the selectable option is selected, [..]
and adding the value to the composite value; [..]
A method for managing a media asset playlist, the method comprising: associating, in storage circuitry, a first value with a first selectable option, wherein the first value is added to a composite value associated with a current playlist session each time the first selectable option is selected;

associating, in the storage circuitry, a second value with a second selectable option, wherein the second value is added to the composite value each time the second selectable option is selected;
receiving a user selection, via user input interface circuitry, of the selectable option corresponding to the first media asset;
receiving a user selection, via user input interface circuitry, of either the first selectable option or the second selectable option corresponding to a first media asset currently being played;
in response to receiving the user selection: retrieving the composite value from the storage circuitry;
in response to receiving the user selection, retrieving the composite value from storage circuitry;
comparing the composite value to a threshold value;
comparing, using processing circuitry, the composite value to a threshold value from the storage circuitry;
based on the comparison, selecting a second media asset that is not indicated for playback by the current playlist, [..]
and causing the second media asset to be displayed on a display screen.  

in response to determining, via the processing circuitry, that the composite value corresponds to the threshold value, generating for display, using the processing circuitry, a second media asset that is not indicated for playback by a playlist menu on a display screen and resetting the composite value in the storage circuitry; 
and wherein the selectable option is a like option that, when selected, indicates that a first media asset currently being played is liked by a user;
 determining whether the user selection is a selectable like option that, when selected, indicates the first media asset in the current playlist is liked by the user;
wherein the second media asset is contextually related to the first media asset;
and in response to determining that the user selection is the selectable like option, selecting a content of the second media asset to be contextually related to the first media asset.


Instant claim 53 (claim 63 teaches similar limitations)
Claim 7 of ‘316
The method of claim 51, wherein the second media asset related to the first media asset appears with greater frequency than the rest of the media assets in the current playlist.
The method of claim 1, wherein a third media asset related to the first media asset appears with greater frequency in the playlist when the selectable like option is the user selection.


Instant claim 58
Claim 1 of ‘316
The method of claim 51, further comprising: receiving a user selection of a selectable option requesting additional information of the first media asset;
associating, in the storage circuitry, a second value with a second selectable option, wherein the second value is added to the composite value each time the second selectable option is selected;
wherein the second media asset is further selected based on receiving the user selection of the selectable option requesting additional information of the first media asset.  
in response to receiving the user selection, retrieving the composite value from storage circuitry; comparing, using processing circuitry, the composite value to a threshold value from the storage circuitry; in response to determining, via the processing circuitry, that the composite value corresponds to the threshold value, generating for display, using the processing circuitry, a second media asset that is not indicated for playback by a playlist menu on a display screen and resetting the composite value in the storage circuitry;


Instant claim 59 (claim 69 recites similar limitations)
Claim 1 of ‘316
The method of claim 58, further comprising: resetting the counter to a default value.  
[..]and resetting the composite value in the storage circuitry;


Instant claim 60 (claim 70 recites similar limitations)
Claim 1 of ‘316
The method of claim 51, wherein the composite value is reset when the current playlist is exited by the user.
[..] generating for display, using the processing circuitry, a second media asset that is not indicated for playback by a playlist menu on a display screen and resetting the composite value in the storage circuitry;


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 51-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Plastina (US 20060212478).

Regarding claim 51, Plastina discloses a method comprising: 
associating, in storage circuitry (¶94-106), a value with a selectable option (¶79: monitoring user control actions), wherein the value is added to a composite value associated with a current playlist each time the selectable option is selected (¶79-83: user actions have incremental values, example User Action: initiating user actions at least times in time S), and wherein the selectable option is a like option that, when selected, indicates that a first media asset currently being played is liked by a user (Fig. 8 333, ¶54: selection of the smiling face to play more by artist); 
receiving a user selection, via user input interface circuitry, of the selectable option corresponding to the first media asset (¶54); 
in response to receiving the user selection: 
retrieving the composite value from the storage circuitry (¶79-83: retrieve filter options based on incremental values of user actions); and 
adding the value to the composite value (¶79-83: increment value based on user action); 
comparing the composite value to a threshold value (¶79-83: determine filters based on threshold); 
based on the comparison, selecting a second media asset that is not indicated for playback by the current playlist (¶83: selection filters includes media items not device based which favors media items not on the device/library/playlist), wherein the second media asset is contextually related to the first media asset (¶83: selection filters includes sounds like which uses artist similarity vectors to ensure selection of music similar a given artist, ¶77: selection elements to play more media items from similar artists); and 
causing the second media asset to be displayed on a display screen (¶78: new media is presented as part of the playlist subgroup).  

Regarding claim 52, Plastina discloses the method of claim 51, further comprising: generating for display a notification that the first media asset has been liked when the user selection is received (Fig. 21).  

Regarding claim 53, Plastina discloses the method of claim 51, wherein the second media asset related to the first media asset appears with greater frequency than the rest of the media assets in the current playlist (¶45: increase the number of media items related to that selection in the playlist).  

Regarding claim 54, Plastina discloses the method of claim 51, wherein the first media asset appears with greater frequency than the rest of the media assets in the current playlist (Fig. 2).  

Regarding claim 55, Plastina discloses the method of claim 51, wherein the threshold value is determined based on a number of media assets in the current playlist.  

Regarding claim 56, Plastina discloses the method of claim 51, further comprising: adding the second media asset to the current playlist (¶78).  

Regarding claim 57, Plastina discloses the method of claim 51, wherein the second media asset is further contextually related to user profile information retrieved from the storage circuitry (¶39, ¶79-83).  

Regarding claim 58, Plastina discloses the method of claim 51, further comprising: 
receiving a user selection of a selectable option requesting additional information of the first media asset (Fig. 9); 
wherein the second media asset is further selected based on receiving the user selection of the selectable option requesting additional information of the first media asset (Fig. 9, ¶55-60).  

Regarding claim 59, Plastina discloses the method of claim 58, further comprising: resetting the counter to a default value (¶43: continually evaluate the user interactions for determining the plural filters, broadly resetting the counter when a filter is added then removed due to evaluation).  

Regarding claim 60, Plastina discloses the method of claim 51, wherein the composite value is reset when the current playlist is exited by the user (¶43: (¶43: continually evaluate the user interactions for determining the plural filters, broadly resetting the counter when a filter is added then removed due to evaluation, can occur for any number of interactions).

Regarding claims 61-70, claims 61-70 recite limitations similar to claims 51-60, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Drosset
US RE47053 E
Method and system for subscriber-based audio service over a communication network
Rosenberg
US 8176101 B2
Collaborative rejection of media for physical establishments
Handman
US 7962482 B2
Methods and systems for utilizing contextual feedback to generate and modify playlists
Ali
US 20120084818 A1
Intelligent system and methods of recommending media content items based on user preferences
Cannistraro
US 20100228740 A1
Community playlist management
Iijima
US 20080134236 A1
Method and apparatus for controlling reproduction of advertisements
Rosenberg
US 20070125852 A1
Shake responsive portable media player
Hicken
US 20050038819 A1
Music recommendation system and method
Kaneko 
JP 2014048808 A
Scene reproduction device, scene reproduction program, and scene reproduction method
Zamir
JP 2004026150 A
Selection of item based user reaction


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179